Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of species IA, claims 2-7 in the reply filed on 18 March 2022 is acknowledged.  The traversal is on the ground(s) that there is not a serious burden and the searches would overlap.  This is not found persuasive because a different field of search would be required for the two species such as needing to find a computing device and component board to which devices are coupled including a integrated circuit device. Patents need not be cited to show different fields of search.  See MPEP 808.02.
The requirement is still deemed proper and is therefore made FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4, 5 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Glass et al. (U.S. Patent No. 10,811,496). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 2 and 7 of the instant application may be found in claim 1 of the patented case.  The semiconductor body is now called a semiconductor nanowire
Regarding claim 4, Glass discloses the device of claim 2, wherein the semiconductor nanowire consists essentially of germanium, and the first portion of the source structure or drain structure consists essentially of silicon or silicon and germanium as described in claim 6 of the patent.
Regarding claim 5, Glass teaches the device of claim 2, wherein the semiconductor nanowire consists essentially of silicon and germanium, and the first portion of the source structure or drain structure consists essentially of silicon or silicon and germanium as described in claim 6 of the patent.
Claims 3 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Glass as applied to claims 2, 4, 5 and 7 above further in view of Okada et al (US Pat. Pub. 2011/0058126)  
Regarding claim 3, Glass teaches the device of claim 2 wherein the first portion of the source structure or drain structure or drain structure consists essentially of silicon or silicon and germanium  as described in claim 6 of the patent.  
Glass fails to specifically teach the semiconductor body consists essentially of silicon.  However, Okada teaches an integrated circuit device in which the nanowire consists of silicon [fig. 28, 338, paragraph [0230]]
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Okada into the method of Glass by forming the semiconductor body or nanowire out of silicon.  The ordinary artisan would have been motivated to modify Glass in the manner set forth above for at least the purpose of creating a semiconductor element with improved performance, increased yield and suppressed variations [Okada, paragraph [0012]].
Regarding claim 6, Glass in view of Okada teaches the device of claim 2, wherein the gate structure wraps around the semiconductor nanowire [Okada, paragraph [0251] teaches gate surrounding nanowire in a transistor structure].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        
/MONICA D HARRISON/Primary Examiner, Art Unit 2815